

Exhibit 10.41
GUARANTY


Date: November 21, 2013


GENERAL ELECTRIC CAPITAL CORPORATION
300 East John Carpenter Freeway
Irving, Texas 75062


To induce you (“GECC”) to enter into the Second Amended and Restated Financing
Agreement dated November 21, 2013 (said agreement, including any present or
future amendments or revisions thereto, being hereinafter collectively referred
to as the “Financing Agreement”), with NMHG FINANCIAL SERVICES, INC., a Delaware
corporation (“NFS”), and to loan monies from time to time to NFS on and subject
to the terms and conditions of the Financing Agreement, but without in anyway
binding GECC to do so, NACCO MATERIALS HANDLING GROUP, INC., a Delaware
corporation having its principal place of business at 5875 Landerbrook Drive,
Mayfield Heights, OH 44124 (“NMHG”), for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, does hereby guarantee
to GECC, its successors and assigns, subject only to the provisions of the last
sentence of this paragraph, the due regular and punctual payment of any sum or
sums of money which NFS may owe to GECC now or at any time hereafter, under or
in connection with the Financing Agreement or the Cash Pooling Agreement (as
defined in the Financing Agreement), whether evidenced by the Financing
Agreement, the Cash Pooling Agreement or any present or future promissory notes
and/or any other documents or instruments evidencing, or relating to, any loan,
extension of credit or other financial accommodation made or to be made by GECC
to NFS under the Financing Agreement or Cash Pooling Agreement (collectively
“Loan Documents” and each a “Loan Document”), on open account or otherwise, and
whether it represents principal, interest, late charges, indemnities, an
original balance, an accelerated balance, a balance reduced by partial payment,
a deficiency after sale or other disposition of any collateral or security, or
any other type of sum of any kind whatsoever that NFS may owe to GECC now or at
any time hereafter under or in connection with the Financing Agreement or the
Cash Pooling Agreement (collectively the “Indebtedness”). ANYTHING IN THE
FOREGOING TO THE CONTRARY NOTWITHSTANDING, WITH RESPECT TO ANY SUM THAT MAY NOW
OR AT ANY TIME HEREAFTER BE DUE AND UNPAID UNDER OR IN CONNECTION WITH THE
FINANCING AGREEMENT, NMHG’S OBLIGATION TO MAKE PAYMENT UNDER THE IMMEDIATELY
PRECEDING SENTENCE SHALL IN NO EVENT EXCEED TWENTY PERCENT (20%) OF THE ENTIRE
INDEBTEDNESS. Notwithstanding the foregoing, NMHG shall not be required to pay
to GECC under this Guaranty more than 20% of any unpaid amount due to GECC from
NFS under the Loan Documents.


NMHG does hereby further guarantee to GECC, its successors and assigns, to pay
upon demand the full amount of all reasonable out-of-pocket costs, attorneys’
fees and expenses which may be incurred by GECC by reason any default by NMHG
with respect to any of its obligations under this Guaranty.


This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require GECC to first seek or
exhaust any remedy against NFS, its successors and assigns, or any other person
that may be or become obligated with respect to the

Financing Agreement Guaranty – Page 1

--------------------------------------------------------------------------------



Indebtedness, or to first foreclose, exhaust or otherwise proceed against any
collateral or security which may be given now or hereafter in connection with
the Indebtedness. It is agreed that you may, upon any breach or default of NFS,
or at any time thereafter, make demand upon NMHG and receive payment under this
Guaranty, with or without notice or demand for payment by NFS, its successors or
assigns, or any other person. Suit may be brought and maintained against NMHG,
at GECC’s election, without joinder of NFS or any other person as parties
thereto.


NMHG agrees that its obligations under this Guaranty shall be primary, absolute,
continuing and unconditional (except as otherwise expressly provided in the last
sentence of the first paragraph to this Guaranty), irrespective of and
unaffected by any of the following actions or circumstances (regardless of any
notice to or consent of NMHG): (a) the genuineness, validity, regularity and
enforceability of any Loan Document(s) or any other document; (b) any extension,
renewal, amendment, change, waiver or other modification of any Loan Document(s)
or any other document; (c) the absence of, or delay in, any action to enforce
any Loan Document(s), this Guaranty or any other document; (d) any failure or
delay in obtaining any other guaranty of the Indebtedness; (e) the release of,
extension of time for payment or performance by, or any other indulgence granted
to NFS or any other person with respect to the Indebtedness by operation of law
or otherwise; (f) the existence, value, condition, loss, subordination or
release (with or without substitution) of, or failure to have title to or
perfect and maintain a security interest in, or the time, place and manner of
any sale or other disposition of any collateral or security that may be given,
now or hereafter, in connection with the Indebtedness, or any other impairment
(whether intentional or negligent, by operation of law or otherwise) of the
rights of NMHG; (g) NFS’s voluntary or involuntary bankruptcy, assignment for
the benefit of creditors, reorganization, or similar proceedings affecting NFS
or any of its assets; or (h) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor.


This Guaranty shall continue and remain undischarged until all of the
Indebtedness has been indefeasibly paid in full. Without limiting the foregoing,
NMHG agrees that this Guaranty shall remain in full force and effect or be
reinstated (as the case may be) if at any time payment of any of the
Indebtedness (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by GECC, all as though such payment or performance had not
been made. If, by reason of any bankruptcy, insolvency or similar laws effecting
the rights of creditors, GECC shall be prohibited from exercising any of its
rights or remedies against NFS or any other person or against any property,
then, as between GECC and NMHG, such prohibition shall be of no force an effect,
and GECC shall have the right to make demand upon, and receive payment from,
NMHG all amounts and other sums that would be due hereunder but for such
prohibition.


Notice of acceptance of this Guaranty, of any loan, advance or other extension
of credit under or in connection with the Financing Agreement, and of any
default by NFS or any other person, is hereby waived. Presentment, protest
demand, and notice of protest, demand and dishonor of any of the Indebtedness,
and the exercise of possessory, collection or other remedies for the
Indebtedness, are hereby waived. NMHG warrants that it has adequate means to
obtain from NFS on a continuing basis financial data and other information
regarding NFS. Without limiting the foregoing, notice of adverse change in the
financial condition of NFS or of any other fact which might materially increase
the risk of NMHG is also waived. All settlements, compromises, accounts stated
and agreed balances made in good faith between NFS, its successors or assigns,
and GECC

Financing Agreement Guaranty – Page 2

--------------------------------------------------------------------------------



shall be binding upon and shall not affect the liability of NMHG. NMHG waives
any and all rights of subrogation until all of the Indebtedness has been
indefeasibly paid in full.


As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.


This Guaranty is intended by the parties as a final expression of the guaranty
of NMHG and is also intended as a complete and exclusive statement of the terms
thereof. No course of dealing, course of performance or trade usage, nor any
paid evidence of any kind, shall be used to supplement or modify any of the
terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by GECC and NMHG. No failure by GECC to
exercise its rights hereunder or any of the Loan Documents shall give rise to
any estoppel against GECC, or excuse NMHG from performing hereunder. GECC’s
waiver of any right to demand performance hereunder shall not be a waiver of any
subsequent or other right to demand performance hereunder.


This Guaranty shall bind NMHG, its successors and assigns, and the benefits
hereof shall extend to and include GECC, its successors and assigns.


This Guaranty shall be construed and enforced in accordance with the laws of the
State of New York. Any and all disputes, controversies or claims arising out of,
or relating to, this Guaranty shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by NMHG
and GECC respectively, and the third arbitrator, who shall serve as chairman of
the tribunal, shall be appointed by the American Arbitration Association. The
place of arbitration shall be New York City. The language of the arbitration
shall be English and any arbitral award arising from any arbitration pursuant to
this paragraph shall be final and binding upon all parties hereto and no party
shall seek recourse to a court of law or other authorities to appeal for
revision of such decision or any other ruling of the arbitrator. The cost of the
arbitration shall be borne by the party who does not prevail in the arbitration
proceeding or as is otherwise decided by the arbitration panel. The question of
whether a dispute is governed by this arbitration clause shall itself be
determined by arbitration.


NMHG hereby represents and warrants that this Guaranty (i) has been duly
authorized, executed and delivered on behalf of NMHG, (ii) constitutes a valid,
legal and binding obligation of NMHG, and (iii) is enforceable against NMHG in
accordance with its terms (except to the extent that enforcement of remedies may
be limited by any bankruptcy or insolvency proceedings affecting NMHG).

Financing Agreement Guaranty – Page 3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.


NACCO MATERIALS HANDLING GROUP, INC.
 
By:
/s/ Kenneth C. Schilling
 
 
Name: Kenneth C. Schilling
 
 
Title: Vice President and CFO

            





Financing Agreement Guaranty – Page 4